780 N.W.2d 307 (2010)
In re Zackery Logan ABBOTT and Skylee Lazavia Jean Walker, Minors.
Department of Human Services, Petitioner-Appellee,
v.
David Randall Abbott II, Respondent-Appellant, and
Kenny Walker, Respondent.
Docket No. 140806. COA No. 294372.
Supreme Court of Michigan.
April 9, 2010.

Order
On order of the Court, the application for leave to appeal the February 23, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.